[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________                     FILED
                                                       U.S. COURT OF APPEALS
                           No. 10-13285                  ELEVENTH CIRCUIT
                       Non-Argument Calendar                  MAY 2, 2011
                     ________________________                 JOHN LEY
                                                               CLERK
             D.C. Docket No. 4:10-cv-00098-SPM-WCS

BENJAMIN N. MOOTS,

                                           lllllllllllllllllllllPlaintiff-Appellant,

                               versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
SANDEEP RAHANGDALE,
T. BLANKENSHIP,
LARRY A. BAKER,

                                        lllllllllllllllllllllDefendants-Appellees,


JEREMY VAUGHAN,

                                                    lllllllllllllllllllllDefendant.

                     ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                           (May 2, 2011)
Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Benjamin N. Moots, a state prisoner, appeals pro se the dismissal of his

complaint that prison officials Walter McNeil, Sandeep Rahangdale, Tammy

Blankenship, and Larry Baker violated his civil rights under the Eighth

Amendment. 42 U.S.C. § 1983. The district court ruled that the prison officials

had not been deliberately indifferent to Moots’s medical condition. We affirm.

      Moots’s complaint fails to allege that he has a serious medical condition or,

even assuming that his condition is serious, that prison officials have been

indifferent to Moots’s medical needs. After Moots was imprisoned, he was

diagnosed with gynecomastia, a condition that causes an enlargement of male

breast tissue. Moots “received medical test[s] to determine” if “there [had been]

an underlying cause for his condition” and if he had cancer, but the tests revealed

Moots’s gynecomastia requires only cosmetic treatment. Moots’s “‘medical need

[is not] one that, if left unattended, poses a substantial risk of serious harm.’”

Mann v. Taser Intern., Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quoting Farrow

v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)). Moots has received ibuprofen for

pain and “psychiatric treatment” to combat his “emotional suffering, depression,

anxiety,” and problems with his self-image, and prison officials have housed him

                                           2
in a segregation unit to prevent any potential mistreatment by fellow inmates.

Moots requested a mastectomy, but prison officials required that Moots first

undergo a mammogram, which Moots refused. Moots’s disagreement with the

course of treatment provided by the prison officials does not “support a claim of

cruel and unusual punishment.” Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir.

1991).

      The dismissal of Moots’s complaint is AFFIRMED.




                                         3